 
 
IV 
108th CONGRESS
2d Session
H. RES. 687 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Ms. McCollum submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing United Nations International Day in Support of Victims of Torture and reaffirming the commitment of the United States to eliminate torture in all countries, and for other purposes. 
  
Whereas the United Nations designates June 26, 2004, as International Day in Support of Victims of Torture; 
Whereas the United States has agreed to the United Nations Universal Declaration of Human Rights, which states no one shall be subjected to torture or to cruel, inhuman or degrading treatment or punishment; 
Whereas the United States is a party to the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment of Punishment (in this resolution referred to as the Convention on Torture), which defines the term torture as any act by which severe pain or suffering, whether physical or mental, is intentionally inflicted on a person for such purposes as obtaining from him or a third person information or a confession, punishing him for an act he or a third person has committed or is suspected of having committed, or intimidating or coercing him or a third person, or for any reason based on discrimination of any kind, when such pain or suffering is inflicted by or at the instigation of or with the consent or acquiescence of a public official or other person acting in an official capacity; it does not include pain or suffering arising only from, inherent in, or incidental to lawful sanctions; 
Whereas the United States Congress reaffirmed its commitment to healing the men, women, and children victimized by acts of state sponsored torture and abuse when it passed the Torture Victims Relief Reauthorization Act of 2003 (Public Law 108–179); 
Whereas section 2441 of title 18, United States Code, relating to war crimes, defines a war crime as a grave breach in any of the international conventions signed at Geneva 12 August 1949, or any protocol to such convention to which the United States is a party; 
Whereas section 2441 of title 18, United States Code, also provides that Whoever, whether inside or outside the United States, commits a war crime . . . shall be fined under this title or imprisoned for life or any term of years, or both; 
Whereas the people of the United States abhor the use of torture by any government or person, including law enforcement and military personnel and private individuals under contract with the United States Government; 
Whereas incommunicado detention facilitates the use of torture and other forms of cruel, inhumane, or degrading treatment or punishment, and may constitute, in and of itself, a form of such practices; 
Whereas the victims of torture and other forms of cruel, inhumane, or degrading treatment or punishment and their families often suffer devastating effects and therefore require extensive medical and psychological treatment; and 
Whereas medical personnel and torture treatment centers play a critical role in the identification, treatment, and rehabilitation of victims of torture and other forms of cruel, inhumane, or degrading treatment or punishment: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the United Nations International Day in Support of the Victims of Torture and expresses support for all victims of torture and other forms of cruel, inhumane, or degrading treatment or punishment who are struggling to overcome the physical scars and psychological effects of such practices, as well as their family members and caregivers who support and assist in the healing process; 
(2)condemns the use of torture and other forms of cruel, inhumane, or degrading treatment or punishment in the United States and all countries; 
(3)encourages the training of law enforcement and military personnel and private contractors who are involved in the custody, interrogation, or treatment of any individual who is arrested, detained, or imprisoned, in the prevention of torture and other forms of cruel, inhumane, or degrading treatment or punishment, in order to reduce and eradicate such practices; 
(4)reaffirms the commitment of the United States to eliminate torture in all countries and to ensure that no individual in the employment of the United States Government or under contract with the United States Government engages in any act which constitutes torture or any act of physical or mental abuse that is cruel, inhumane, or degrading; and 
(5)reaffirms the commitment of the United States to the Universal Declaration of Human Rights, the Convention Against Torture, the Torture Victims Relief Reauthorization Act of 2003 (Public Law 108–179), the prohibitions against war crimes in title 18, Untied States Code, and any international convention or law that protects individuals from torture or other cruel, inhumane, or degrading punishment or treatment. 
 
